     Case 3:21-mj-00414-AGS Document 14 Filed 03/02/21 PageID.27 Page 1 of 1




1

2

3                            UNITED STATES DISTRICT COURT
4                          SOUTHERN DISTRICT OF CALIFORNIA
5

6    UNITED STATES OF AMERICA,                    Case No.

7                           Plaintiff,            I N F O R M A T I O N

8          v.                                     Title 21, U.S.C.,
                                                  Secs. 952 and 960 -
9    MAYRA PARTIDA DE HERRERA,                    Importation of Cocaine
                                                  (Felony)
10                          Defendant.

11

12        The United States Attorney charges:
13        On or about February 3, 2021, within the Southern District of
14 California, defendant, MAYRA PARTIDA DE HERRERA, did knowingly and

15 intentionally import a mixture and substance containing a detectable

16 amount of Cocaine , a Schedule II Controlled Substance, into the United

17 States from a place outside thereof; in violation of Title 21, United

18 States Code, Sections 952 and 960.

19               3/2/21
          DATED: _______________.
20                                          RANDY S. GROSSMAN
                                            Acting United States Attorney
21

22

23                                          PAUL E. BENJAMIN
                                            Assistant U.S. Attorney
24

25

26

27

28

     PEBE:td:3/2/2021
30
